Citation Nr: 9911550	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-27 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for residuals of a left 
elbow injury.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel

INTRODUCTION

The appellant had active service from December 1962 to 
November 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a back 
condition, a left elbow condition, bilateral hearing loss, 
and tinnitus.

The appellant's claims for service connection for a back 
condition, bilateral hearing loss and tinnitus are addressed 
in the remand portion of this decision.  


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a left elbow injury is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a left elbow injury is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical examinations in November 1962 and October 
1964 indicated no abnormalities of the upper extremities.  

On a report of medical history, completed in October 1964, 
the appellant reported no history of a painful or "trick" 
shoulder or elbow.  

An enlistment examination in December 1977 indicated no 
abnormalities of the claimant's upper extremities.  On 
reports of medical history dated in December 1977 and April 
1978, February 1979, and July 1980, the claimant reported no 
history of painful or "trick" shoulder or elbow.  

In September 1980, the appellant's service medical records 
indicated that he suffered a left forearm strain while 
loading an aircraft.  The Record of Injury/Illness and 
Treatment indicated that the injury occurred in the line of 
duty.  A treatment record indicates that the appellant 
suffered trauma to his left forearm, and indicated an 
assessment of strain.  X-ray examination was negative.  

The appellant returned for treatment nine days later with 
complaints of pain below the elbow, which was spreading to 
the hand.  An assessment of tendon/muscle pull was reported.  
A treatment record, dated on September 22, 1980, reported 
that the claimant injured his left forearm while on two weeks 
active duty with his reserve unit.  An orthopedic consult in 
September 1980 indicated an assessment of left lateral 
epicondylitis.  A treatment record in December 1980 indicated 
follow-up for left lateral epicondylitis.  The examiner 
indicated that the appellant was doing better with 
injections.  

A periodic service medical examination in November 1981 
indicated no abnormalities of the upper extremities.  On a 
report of medical history, completed in August 1988, the 
appellant reported no history of painful or "trick" 
shoulder or elbow. 

In May 1994 the claimant filed an initial claim for VA 
benefits for service connection for a back injury in April 
1979, a left elbow injury in 1980 and hearing loss and 
tinnitus.  

In a statement in June 1994, the claimant acknowledged the 
RO's request for documentation of his duty status at the time 
of his back injury.  He stated that he was unable to locate 
any documents and indicated that the RO should request the 
documents from the National Personnel Records Center (NPRC).  
In his notice of disagreement, received in December 1994, the 
appellant repeated that the RO should attempt to obtain his 
service records to reflect his duty status at the time of 
injury. 

A VA orthopedic examination was conducted in July 1996.  The 
appellant stated that he had an episode of lateral 
epicondylitis of the elbow in the mid-1960s, which responded 
well to treatment and had not required invasive treatment.  
No abnormalities of the left elbow were reported on 
examination.  The examiner indicated an impression of, inter 
alia, history of left elbow lateral epicondylitis.  

In an administrative decision, dated in May 1998, the RO 
found that the claimant's service medical records were not 
available.  The RO noted that five attempts had been made to 
obtain the claimant's service medical records without 
success.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Active duty includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6 (1998).  The 
Board stresses that service connection for persons on 
inactive duty is permitted only for injuries, not diseases 
incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(24), 1131 (West 1991); see Brooks v. Brown, 5 Vet. App. 
484, 485 (1993).  


When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the claimant's 
appeal is whether he has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the claimant in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The record contains no competent evidence of any current left 
elbow disability.  The claimant's medical records indicated a 
left forearm strain in September 1980 with later diagnosis of 
left lateral epicondylitis.  However, periodic examinations 
in November 1981 and August 1988, noted no upper extremity 
abnormalities.  The VA examiner in July 1996 indicated no 
current symptomatology of the left elbow.  The Board notes 
that, as detailed in the Remand section of this decision, the 
appellant's reserve duty status has not been verified for the 
date of his forearm injury.  However, as he has not submitted 
evidence of a current disability, such evidence is not 
necessary to a decision on this issue, because in the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any 
medical evidence that has not already been requested and/or 
obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim for service connection for residuals 
of a left elbow injury is not well grounded, the doctrine of 
reasonable doubt has no application to his case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for residuals of a 
left elbow injury, VA has no duty to assist the appellant in 
developing his case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for residuals of a left 
elbow injury, the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

By statement in June 1994, the claimant acknowledged the RO's 
request for documentation of his duty status at the time of 
his back injury.  He stated that he was unable to locate any 
documents and indicated that the RO should request the 
documents from the National Personnel Records Center (NPRC).  
In his notice of disagreement, received in December 1994, the 
claimant repeated that the RO should attempt to obtain his 
service records to reflect his duty status at the time of 
injury.  Although the RO made numerous attempts to obtain the 
claimant's service medical records, the record is unclear 
about what, if any, attempts were made to obtain his 
personnel records to reflect his duty status at the time of 
injury.  

In addition, the Board notes that the medical evidence of 
record shows a current diagnosis of chronic low back pain and 
status post lumbar disk surgery at L4-5.  


The appellant underwent surgery for this condition in July 
1982 and September 1987.  In July 1982, the appellant 
reported injuring his back when lifting heavy parts on-the-
job.  There is no indication in the record, whether this 
injury occurred while performing military duties or in the 
appellant's civilian job.  In September 1987, the appellant 
indicated he injured his back when he lifted a drum of 
solvent.  Again, there is no evidence as to whether this 
injury occurred during reserve duty or during civilian 
pursuits.  

The appellant's service records from his Reserve service 
indicated a complaint in April 1979 of low back pain after 
lifting boxes.  A diagnosis of acute lumbosacral strain was 
indicated.   

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should verify the appellant's 
reserve duty service including dates 
served, duty status (active duty for 
training, inactive duty training), and 
job duties performed.

2. The RO should request that the appellant 
provide a statement indicating the 
circumstances under which his back was 
injured, prior to the July 1982 and 
September 1987 back surgeries.  The RO 
should request any medical evidence, not 
already of record, for these injuries, 
after obtaining the necessary release.  

3. Following completion of the above 
development, the RO should arrange for an 
orthopedic examination of the appellant 
by an appropriate specialist for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any back disorder(s) which may be 
present.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  The examiner should perform 
any testing necessary to provide an 
assessment of the appellant's condition.  
The examiner should express an opinion as 
to whether any back disorder(s) found on 
examination is/are due to or was/were 
aggravated by any incident of service to 
include the documented lumbosacral strain 
in April 1979.  The examiner should 
express an opinion as to whether the 
appellant's April 1979 back injury 
contributed to his further injury in 1982 
and 1987, or whether the April 1979 
strain resolved and was not a factor in 
his repeated back injuries.  Any opinions 
expressed must be accompanied by a 
complete rationale.

4. The RO should arrange for an audiological 
examination of the appellant by an 
appropriate specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any hearing 
loss and tinnitus found on examination.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
The examiner should perform any testing 
necessary to provide an assessment of the 
appellant's condition.  The examiner 
should obtain an employment history from 
the appellant and express an opinion as 
to whether it is at least as likely as 
not that any current hearing loss and 
tinnitus are due to or were aggravated by 
any incident of service, to include noise 
exposure on the flight line during 
reserve duty service.  Any opinions 
expressed must be accompanied by a 
complete rationale.

5. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. Brown, 11 Vet. App. 268 (1998).

6. After undertaking any development deemed 
essential in addition to that specified 
above, the RO should re-adjudicate the 
claims for service connection for a back 
condition, bilateral hearing loss, 
tinnitus.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

